       Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT.7 !                        D
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION     ,!. 1i1 b                   p        2

AMY F. HINTON,

        Plaintiff,
                                                     CASE NUMBER        a;It- cv-qq4
vs.
                                                     DEMAND FOR JURY TRIAL

ALABAMA STATE UNIVERSITY,

        Defendant.


                                         COMPLAINT

        Comes now Plaintiff, Arny F. Hinton, by and through her attorney of record, and for her

Complaint against Defendant, Alabama State University, states the following:

                                PRELIMINARY STATEMENT

        1.     Plaintiff, a former employee of Defendant, seeks declaratory and injunctive relief,

compensatory damages,backpay,frontpay and/or reinstatement,and all legally available relieffrom

Defendant arising from Defendant's violation ofthe rights guaranteed to Plaintiffunder Title VII of

the Civil Rights Act of1964,42 U.S.C,§2000e,et. seq.,as amended by the Civil Rights Act of1991

(hereinafter'gide VII"). Specifically Plaintiffalleges that the Defendant discriminated against her

based upon her race, and retaliated against in the terms and conditions of her employment in

violation ofTitle VII. The Plaintiffseeks compensatory damages and requests ajury trial pursuant

to 42 U.S.C. §1981a.




                                                 1
       Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 2 of 14



                                 JURISDICTION AND VENUE

       2.      Plaintiff brings this action pursuant to Title VII ofthe Civil Rights Act of 1964,42

U.S.C. §20000e, et seq., as amended by the Civil Rights Act of 1991.

       3.      Subject matter jurisdiction ofthis Court is invoked pursuant 28 U.S.C. §1331, as

the case arises under federal law and pursuant 42 U.S.C. §2000e, et seq., 28 U.S.C. §1343 and 42

U.S.C. §1981a.

       4.      This action is brought within the State where the unlawful employment practice was

committed, making venue proper under 42 U.S.C. §2000e-5(f)(3) and 28 U.S.C. §1391(b); the

actions complained ofoccurred in this District, and all parties reside in this District and 28 U.S.C.

§1391(b); the actions complained ofoccurred in this District, and all parties reside in this District..

       5.      Plaintiffs claims are authorized by 28 U.S.C. §§2201 and 2202 (declaratory

judgments), and Fed. R. Civ. P. Rule 57.

       6.      Plaintiff has fulfilled all conditions precedent to the institution ofthis action under

28 U.S.C. §§1331 and 1343(4), and the Act ofCongress known as Title VII ofthe Civil Rights Act

of 1964; as amended by the Civil Rights Act of 1991. Plaintiff timely filed her charge of race

discrimination with the Equal Employment Opportunity Commission(hereinafter"EEOC")within

180 days of occurrence of the last discriminatory act. Plaintiff timely filed her claim of race

discrimination and retaliation within 90 days of the receipt of her right-to-sue letter from the

Department of Justice, Civil Rights Division.

                                             PARTIES

       7.      Plaintiff, Amy F. Hinton (hereinafter "Plaintiff'or"Hinton"),is a Caucasian female

citizen ofthe United States ofAmerican and a resident ofthe State of Alabama and ofthis Judicial


                                                  2
        Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 3 of 14



District and Division. At all times relevant to this action, Plaintiff was employed by the Defendant

in its Montgomery, Alabama location.

        8.     Defendant Alabama State University("ASU")is an employer within the meaning and

coverage ofTitle VII ofthe Civil Rights Act of1964,42 U.S.C.§2000e,et. seq., as amended. Upon

information and belief, Defendant ASU employed over 500 employees at all times relevant to this

lawsuit and continues to employ over 500 employees.

        9.     Defendant ASU is a public university doing business within this District and

Division.

        10.    At all relevant tithes, Plaintiff was an employee of Defendant ASU within the

meaning ofTitle VII ofthe Civil Rights Act of 1964,42 U.S.C. §2000e, et. seq., as amended.

                                             FACTS

        11.    Plaintiff was employed by Defendant ASU on or about February 1, 2016, as an

Assistant Professor of Health Information Management, a tenure track position, by a contract

executed by her on January 22,2016, with a yearly salary of$66,237. Plaintiff was hired as a full

time,probationary Professor to replace a Professor who left employment in the department ofHealth

Information Management.

        12.    Plaintiffactually began working and teaching for Defendant ASU on or about January

11,2016 and her full time contract was not executed until January 22, 2016. However,Defendant

ASU decided to make her official hire date as a full time ernployee as February 1,2016,and entered

into a temporary contract to pay her for her work performed frorn January 11, 2016 to January 31,

2016.

        13.    Prior to being hired as a full time professor in January 2016,Plaintiffhad performed
      Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 4 of 14



contract work for Defendant ASU in various roles.

       14.     From 2012-2014,Plaintiffhad an institutional research affiliation with the Alabama

State University Center for Leadership and Public Policy as a Senior Research and Policy Analyst.

       15.     In 2014,Plaintiffbegan a consulting relationships with the College ofHealth Sciences

at Defendant ASU under the direction ofthe former Dean,Dr. Steven Chesbro, a Caucasian male.

       16.     In addition, Plaintiff was under contract for the 2014-2015 academic year with

Defendant ASU as an Adjunct Instructor in the Department of Health Information Management

("HIM')in the College of Health Sciences.

       17.     As a consultant to the College of Health Sciences, Plaintiffs role was to design,

develop and produce evaluation designs for grant proposals submitted by faculty and staff withing

the College and to be the project lead for the re-accreditation of Defendant ASU's Health

Information Management program accreditation.

       18.     In or about April 2016,the former HIM Department Chair, Dr. Cheryl Plettenberg,

was notified 2016 that the HIM program was successfully re-accredited.

       19.     During 2015-2016, Plaintiff was also contracted as an Adjunct Instructor by

Defendant ASU and she taught one course, HIM 210 "The Language of Medicine, which was a

three credit hour course. For this work, Plaintiff was paid a rate of$2,088 for(me class.

       20.     Plaintiffwas notified by Department Chair Plettenberg,Caucasian female,that a full-

time,tenure track HIM faculty position would be open for the 2016-2017 academic year,so Plaintiff

applied for the position and was hired by Defendant ASU in or about January 2016.

       21.     At the time of Plaintiffs hiring as an Assistant Professor of Health Information

Management in January 2016, one ofthe requirements ofthe job position was to be certified as a


                                                4
       Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 5 of 14



Registered Health Information Administrator.

       22.     In 2015, Plaintiff was certified as a Registered Health Information Administrator

("RHIN')bythe American Health Information Management Association so she met this requirement

ofthe job position for Assistant Professor of Health Information Management.

       23.     Atthe time ofher hiring as an Assistant Professor ofHealth Information Management

in January 2016, Plaintiff held a Master's in Public Administration from Auburn University

Montgomery,a B.A. curn laude in English Literature and History from Huntington College and she

was working on her Doctorate at Auburn University.

       24.     In January 2016,Plaintiffbegan working for Defendant ASU as a full-time Assistant

Professor ofHealth Information Management teaching a full class load offour(4), three(3)hours

classes, consisting oftwelve(12)total credit hours.

       25.     At the time of Plaintiffs hiring as an Assistant Professor of Health Information

Managementin January 2016,the Dean ofthe College ofHealth Sciences was a Caucasian male and

the HIM Department Chair was a Caucasian female.

       26.     During her employment as an Assistant Professor ofHealth Information Management,

Plaintiffwas subjected to a racially discriminatory and hostile environment b.y her African-American

co-workers. Plaintiff was subject to disparaging comments about her race, Caucasian, including

profanity and false statements by her African-American co-workers in the College of Health

Services. These co-workers made the false and disparaging statements to other ASU employees in

an attempt to disparage Plaintiff's professional reputation.

       27.     During her employment as an Assistant Professor ofHealth Information Management,

Plaintiffwastreated differently than her African-American peers and co-workers by Defendant ASU.


                                                 5
       Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 6 of 14



Plaintiff was not provided with the tools and resources provided to other African-American faculty,

including, but not limited to, being denied the access code for the keypad entry locks on the HIM

Department's computer lab doors, being denied ASU business cards, being denied work assistance

by the Department Secretary, being denied input in the assignment of classes to teach, having her

professional work products altered or undetermined, and being subjected to a continuous stream of

verbal abuse and ongoing harassment due to her race, Caucasian.

       28.     Plaintiff complained about the discrimination against her and the other Caucasian

employees in her Department, but Defendant ASU took no actions to correct the same.

       29.     During her employment as an Assistant Professor ofHealth Information Management,

the Caucasian Dean ofthe College of Health Sciences and the Caucasian Department Chair were

replaced. The new of the College of Health Sciences was an African-American female, Cheryl

Easley.

       30.     On or about August4,2016,Dean Cheryl Easley sent a memorandum to Provost/Vice

President of Academic Affairs Leon Wilson, African-American male, recommending the non-

reappointrnent ofPlaintifffor the Spring Semester 2017,which would end her appointment effective

December 12,2016. The reason given by Dean Easley for the non-reappointment was "(c)urrently

the number offaculty in that department exceeds that required by the instructional load available for

assignment."

       31.     On or about September 26, 2016, Plaintiff was provided with a letter from Provost

and Vice President for Academic Affairs Wilson informing her of her non-reappointment to her

position ofAssistant Professor ofHealth Information Management,and that her a:intact would end

at the completion ofthe Fall 2016 semester. Plaintiffs appointment ended effective December 12,


                                                 6
        Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 7 of 14



2016.

        32.    The reason given to Plaintiff for her non-reappointment was that the number of

faculty in the department exceeded that required by the instructional load available for assignment.

        33.    ASU hired Sonya E. Braddy, African-American feinale, to assume Plaintiffs job

duties for the Spring Semester 2017.

        34.    At the time she was hired to replace Plaintiff, Ms. Braddy did not have the RHIA

credential that was required of all HIM instructors.

        35.    Plaintiff holds the RHIA credential.

        36.    Defendant ASU subrnitted Plaintiffs separation paperwork with an incorrect last date

ofemployment which resulted in Plaintiff not being paid for her last month ofteaching(December

2016). In addition, Plaintiff was not reimbursed for outstanding travel expenses.

        37.    Plaintiffcomplained to ASU Provost and Vice President for Academic Affairs Wilson

about the race discrimination against her and the failure to pay her for her last month ofteaching and

travel expenses reimbursement, but Wilson ignored her complaints.

        38.    Plaintiff had to complain to an ASU Trustee before she was paid for her last month

ofteaching and her travel expenses reimbursement.

        39.    After Plaintiffs termination,Defendant ASU hired Sonya Braddy,African-American

female,LaTonya Baggett,African-American female,and Tyrone Simpson,African-American Male,

as adjust instructors in the HIM Department to teach the four(4)classes being taught by Plaintiffin

her position as Assistant Professor of Health Information Management. These three(3) African-

American instructors are teaching the same total number ofclasses that Plaintiffhad been teaching.

        40.    Upon inforrnation and belief, Baggett and Braddy do nOt hold the RHIA credential


                                                  7
       Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 8 of 14



with is a requirement ofthejob position to teach the classes in the Health Information Management

Department.

       41.     On information and belief, Plaintiff believes she was non-renewed because of her

race, Caucasian.

       42.     Furthermore,Plaintiffs non-renewal was done in retaliation for Plaintiffs protected

activity,i.e., her complaints to the Dean about her African-American co-workers race discrimination

against her and their creating a hostile work environinent for her and the Caucasian Department

Chair. As such, that terrnination violated the anti-retaliation provisions ofTitle VII.

       43.     In their actions toward Plaintiffas described above,Defendant ASU acted willfully,

intentionally and with callous and reckless indifference to Plaintiffs federally protected rights under

Title VII.

       44.     Defendant's termination of Plaintiff and retaliation against Plaintiff caused her to

suffer loss ofincome,loss ofjob benefits, economic losses,damaged her professional reputation and

career, and severe humiliation, mental distress and emotional suffering.

                                        COUNT ONE.
                       Claim for Discrimination in Violation of Title VII
                                 (Termination/Non-Renewal)

       45.     Plaintiffre-alleges, adopts and incorporates the forgoing paragraphs 1 through 44 as

though recopied and restated herein in full.

       46.     As set out in detail above, Defendant intentionally, maliciously and unlawfully

discriminated against Plaintiff on the basis of race in violation of Title VII by terminating and/or

non-renewing her contract on the basis ofrace, by subjecting to disparate treatment in the terms and

conditions ofher employment. Defendant ASU intentionally violated Plaintiffs rights pursuant to


                                                  8
       Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 9 of 14



Title VII.

       47.     All acts of discrimination were done intentionally, wilfully, with malicious and/or

reckless disregard for the rights ofPlaintiff.

       48.     In taking the above-described actions, Defendant ASU intentionally, unlawfully

discriminated against Plaintiff on the basis of her race in violation of Title VII. The actions of

Defendant were taken intentionally, with malice or reckless indifference to the federally protected

rights ofPlaintiff.

       49.     As a proximate consequence ofDefendant ASU's actions and the violations ofTitle

VII,Plaintiffhas suffered, and will continue to suffer,lost income and benefits, mental anguish and

emotional distress,emotional pain,inconvenience,humiliation,damage to her professional life and

future career opportunities, loss of enjoyment, loss of reputation, and other injuries and

compensatory damages.

       50.     Plaintiff is suffering and will continue to suffer irreparable injury from the

Defendant's conduct as set forth herein unless enjoined by this Court.

       51.     Plaintiff has no adequate or complete remedy at law to redress the wrongs alleged

herein, and this suit for a declaratoryjudgrnent, backpay, an injunction, and compensatory darnages

is her only means ofsecuring adequate relief.

       52.     As set out in detail above,the Defendant knew,or should have known,ofthe racial

discrimination and condoned,ratified and otherwise allowed the racially discriminatory behavior to

continue.

       53.     Plaintiff suffered damages as a proximate result of these violations, which were

caused by Defendant's policy or custom to allow and condone racial discrimination in deliberate


                                                 9
      Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 10 of 14



indifference to rights ofPlaintiff.

       54.        Plaintiff has satisfied all administrative prerequisites to bringing this claim:

       A.         Plaintiff timely filed her charge of said discrimination with the Equal Employment

Opportunity Commission against Defendant oft February 17,2017;which was filed within 180 days

ofthe commission ofthe unlawful employment practices alleged herein. (See attached Exhibit"A").

       B.         On or about August 31,2018,the U.S. Department ofJustice, Civil Rights Division

issued to Plaintiff a Notice ofRight to Sue on her EEOC Charge. Said notice is attached hereto as

Exhibits "A". Plaintiff received said Notice after August 31, 2018. (See attached Exhibit "B").

       C.         This complaint has been filed within 90 days ofPlaintiffs receipt ofthe notification

of Right to Sue letter on her EEOC Charges from the U.S. Department of Justice, Civil Rights

Division.

       WHEREFORE,Plaintiffrespectftilly requests that this Court grant the following reliefafter

a trial byjury:

       A.         Grant Plaintiff a declaratory judgment that the practices complained of herein are

violative ofthe provisions ofTitle VII ofthe Civil Rights Act of1964 and the amendments thereto;

       B.         Grant Plaintiff an order enjoining Defendant and all persons acting in concert with

Defendant from engaging in discriminatory and/or retaliatory employment practices;

       C.         Grant Plaintiff reinstatement to her position from which she was discriminatorily

terminated and/or non-renewed;

       D.         Grant Plaintiff the appropriate amounts of backpay, interest, benefits, damages,

backpay in the amount she would have earned but for the but for the unlawful retaliatory and/or

discriminatory practices of Defendant, and reinstatement to the job positions from which she was


                                                    10
      Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 11 of 14



discriminatorily terminated or non-renewed, or in the alternative, frontpay;

       E.      Grant Plaintiff an award of compensatory damages, including but not limited to an

award for mental anguish and emotional distress, emotional pain, inconvenience, humiliation,

damage to her professional life and future career opportunities,loss ofenjoyment,loss ofreputation,

and other injuries and compensatory damages;

       F.      Award Plaintiffher costs and expenses,including an award ofreasonable attorney's

fees; and,

       G.      Award such other relief as may be appropriate.

                                       COUNT TWO
                        Claim for Retaliation in Violation of Title VII
                                (Termination/Non-Renewal)

       55.     Plaintiffre-alleges, adopts and incorporates the forgoing paragraphs 1 through 44 as

though recopied and restated herein in full.

       56.     From the time of her appointment as Assistant Professor of Health Information

Management,Plaintiff had performed that function well.

       57.     The plaintiff's non-renewal/termination was done in retaliation for Plaintiffs

protected activity, i.e., her complaints to the Dean about her African-American co-workers

discriminating against her and creating a hostile work environment for her and the Caucasian

Department Chair. As such, that termination violated the anti-retaliation provisions of Title VII.

       58.     Plaintiff complained about the discrimination and retaliation against her and

Defendant ASU failed to take corrective actions to prevent the discrimination and retaliation.

Defendant ASU's actions ere in violation of Title VII.

       59.     As set out in detail above and in talcing the above-described actions, Defendant ASU


                                                11
      Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 12 of 14



has intentionally retaliated against Plaintiffin violation ofTitle VII ofthe Civil Rights Act of 1964,

42 U.S.C.§2000e,et seq.,as amended,for Plaintiffs engaging in protected activity and/or protected

speech under Title VII, exercising her federally protected rights under Title VII to oppose unlawful

racial and sexual/gender discrimination under Title VII or what she in good faith and reasonably

believed was unlawful racial and sexual/gender discrirnination under Title VII,and/or exercising her

federally protected rights under Title VII to oppose unlawful employment practices under Title VII

or what she in good faith believed to be unlawful employment practices under Title VII. Employees

who have not opposed such discrimination have not been treated in a similar manner as Plaintiff.

The actions of Defendant ASU were taken intentionally or with malice or reckless indifference to

the federally protected rights ofPlaintiff.

       60.     Defendant ASU's actions were in violation of Title VII.

       61.     As a proximate consequence of Defendant ASU's actions and the violation ofTitle

VII,Plaintiff has suffered,and will continue to suffer,lost income and benefits, mental anguish and

emotional distress, emotional pain,inconvenience, humiliation,damage to her professional life and

future career opportunities, loss of enjoyment, loss of reputation, and other injuries and

compensatory damages.

       62.     The retaliation against Plaintiff was ongoing and ofa continuous nature.

       63.     Plaintiff has satisfied all administrative prerequisites to bringing this claim:

       A.      Plaintiff timely filed her charge ofsaid discrimination with the Equal Employment

Opportunity Commission against Defendant on February 17,2017,which was filed within 180 days

ofthe commission ofthe unlawful employment practices alleged herein.(See attached Exhibit"A").

       B.      On or about August 31,2018,the U.S. Department ofjustice, Civil Rights Division


                                                 12
      Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 13 of 14



issued to Plaintiff a Notice ofRight to Sue on her EEOC Charge. Said tlotice is attached hereto as

Exhibits "A". Plaintiff received said Notice after August 31, 2018. (See attached Exhibit "B").

        C.         This complaint has been filed within 90 days ofPlaintiffs receipt ofthe notification

of Right to Sue letter on her EEOC Charges from the U.S. Department of Justice, Civil Rights

Division.

        WHEREFORE,Plaintiffrespectfully requests that this Court grant the following reliefafter

a trial by jury:

        A.         Grant Plaintiff a declaratory judgment that the practices complained of herein are

violative ofthe provisions ofTitle VII ofthe Civil Rights Act of1964 and the amendments thereto;

        B.         Grant Plaintiff an order enjoining Defendant and all persons acting in concert with

Defendant from engaging in discriminatory and/or retaliatory employment practices;

        C.         Grant Plaintiffreinstatement to her positions from which she was retaliatory and/or

discriminatorily terminated, non-renewed, denied, dernoted and/or transferred;

        D.         Grant Plaintiff the appropriate amounts of backpay, interest, benefits, damages,

backpay in the amount she would have earned but for the unlawful, discriminatory and/or retaliatory

practices ofDefendant, and reinstatement to thejob positions from which she was discriminatorily

and/or retaiiatorily terminated, denied and/or demoted, or in the alternative, frontpay;

        E.         Grant Plaintiff an award ofcompensatory damages, including but not limited to an

award for mental anguish and emotional distress, emotional pain, inconvenience, humiliation,

damage to her professional life and future career opportunities,loss ofenjoyment,loss ofreputation,

and other injuries and compensatory damages;

        F.         Award Plaintiff her costs and expenses,including an award ofreasonable attorney's


                                                   13
     Case 2:18-cv-00994-RAH-JTA Document 1 Filed 11/26/18 Page 14 of 14



fees; and,

       G.     Award such other relief as may be appropriate.

       RESPECTFULLY SUBMITTED                -the 21'day of November,2018.


                                                       filk 411) Ai
                                   CANDI .MCG Tr'AN
                                   L CEY K.DANLEY
                                   Attorneys for Plaintiff
                                   Wiggins, Childs, Pantazis, Fisher & Goldfarb, LLC
                                   The Kress Building
                                   301 19`11 Street North
                                   Birmingham, AL 35203
                                   T:(205)314-0500
                                   F:(205)254-1500

                                   CHRISTINE D.CROW
                                   Jinks, Crow & Dickson,PC
                                   210 Prairie Street North
                                   PO Box 350
                                   Union Springs, AL 36089-0350




                       PLAINTIFF RESPECTFULLY DEMANDS
                             TRIAL BY ST CK JURY




                                                DIS A. MCGOWAN
                                           Attorney for Plaintiff


DEFENDANPSADDRESS
To Be Served by Certified Mail

Alabama State University
P.O. Box 271
915 S. Jackson Street
Montgomery, Alabama 36101


                                             14
